DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 06/22/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-18 and 48-60 are currently under examination. Claims 57-60 are new claims. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The Applicants claim priority as a continuation of application of application Ser. No. 14/678,444, filed on 04/03/2015, which is now abandoned, which is a continuation-in-part of application Ser. No. 12/749,861, filed on 03/30/2010, which is now a patent 9002427. This application claims priority on U.S. Application Ser. No. 61/164,772 filed 03/30/2009.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 07/08/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Response to Arguments
Applicant’s responses and arguments filed 06/22/2022 regarding double patenting and claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the double patenting rejection, the Applicant did not respond to the rejection and argued that he will consider it when the presented obviousness-type double patenting rejection will be the sole remaining rejection for the claimed invention. Therefore the examiner will be maintaining the double patenting rejection.
Regarding the rejections under 35 U.S.C. 103, Applicant amended the claim 1 with subject matter.
Applicant argues (on pages 8-12) regarding claim 1 as being allowable.
Applicant argues (on pages 8-9) that Tupin does not teach “the portion of the lung is smaller than the lung” therefore claim and particularly amended claim 54.
In response, the examiner reminds Applicant that regarding Applicant' s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case,  the examiner in the Final Action filed 02/23/2022 recognized that Tupin does not teach “to examine an interrogation volume of a portion of a lung smaller than the lung” (page 14) and relied upon Saroka to teach that limitation. Therefore, the Applicant argument is found not persuasive.
Applicant argues (on page 9) “Saroka teaching a small antenna/sensor placed on the patient to irradiate with EM waves the thorax and lung tissues and directed to the interface between the heart and the lungs does not teach an interrogation volume in a portion of a lung smaller than the lung”.
In response, the examiner recognizes that Saroka exemplified the general use of the antenna presented in the previous Final Action (p.14 3rd ¶ (Fig.7 and Fig.8 and p.53 last ¶ to p.54 1st ¶)) with the beam directed to the interface of the heart (muscle) and the lung, which analysis is found in Saroka (p.30 3rd ¶ “Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue” and 4th ¶ “Changes in the phase and amplitude of reflections from the heart through the lung are indicative of dielectric related properties changes where the measurement itself is posture resilient. In particular, the phase of the systole-diastole differential measurement is indicative of a dielectric change in the lung. Changes in the concentration of fluids in the lung affect the phase velocity (EM radiation propagation 20 speed) and therefore may be used for evaluating the fluid content in the lung”) teaching the analysis being selectively limited to the contribution of the tissue volume in between the antenna and the interface heart/lung to the changes in signals received by the antenna, therefore teaching that the interrogation for the signal is directed to the limited lung volume between the heart surface and the antenna. Therefore the Applicant’s argument is found not persuasive.
Applicant argues (on page 9) that Tupin does not teach determining a change in the dielectric or spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy”.
In response, the examiner reminds Applicant that regarding Applicant' s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the examiner relied upon Saroka to teach determining a change in the dielectric or spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy and with Tupin teaching the change in spatial configuration with time with the determination of the respiratory rate as functional results of the cyclic spatial inflation/deflation of the lung. Saroka was found teaching the change in dielectric configuration of portions of a lung of a patient (p.30 3rd ¶ “Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue” and 4th ¶ “Changes in the phase and amplitude of reflections from the heart through the lung are indicative of dielectric related properties changes where the measurement itself is posture resilient. In particular, the phase of the systole-diastole differential measurement is indicative of a dielectric change in the lung. Changes in the concentration of fluids in the lung affect the phase velocity (EM radiation propagation 20 speed) and therefore may be used for evaluating the fluid content in the lung”) as related to the fluid content of the lung.
  Applicant argues (on page 9-10) the same failure of Tupin to teach the use of the apparatus as directed to a “portion” of the lung within “wherein the sensing unit is configured to examine an interrogation volume in a portion of a lung smaller than the lung, and to resolve a change in reflected signals, and to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in the portion of the lung”. 
In response, the examiner reminds Applicant that regarding Applicant' s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as discussed above, the examiner in the Final Action filed 02/23/2022 recognized that Tupin does not teach “to examine an interrogation volume of a portion of a lung smaller than the lung” (page 14) and relied upon Saroka to teach that limitation. Additionally, for the limitation “to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in the portion of the lung” the examiner has considered Tupin teaching the alternative “a change in respiratory volume” instead of “fluid content in the portion of the lung” (see Final Action p.13) with the determination of the respiratory rate from the received signals, wherein the respiratory rates are the functional results from the change in respiratory volume. Therefore, Tupin teaches “wherein the sensing unit is configured to examine an interrogation volume, and to resolve a change in reflected signals, and to resolve a change in reflected signals that is functionally related to a change in respiratory volume” with Saroka teaching ““wherein the sensing unit is configured to examine an interrogation volume in a portion of a lung smaller than the lung, and to resolve a change in reflected signals, and to resolve a change in reflected signals that is functionally related to a change in fluid content in the portion of the lung” as discussed above. Therefore, the Applicant argument is found not persuasive.
  Applicant argues (on page 10) the same failure of Tupin to teach the use of the apparatus as directed to a “portion” of the lung within “an ultra-wide-band (UWB) medical radar transceiver configured to transmit UWB electromagnetic energy towards the portion of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of lung”.
In response, the examiner found that the limitation is not restricting the transceiver to transmit UWB electromagnetic energy towards only the portion of the lung  and Tupin teaches the transmission of UWB/microwave to the lung therefore including portions of the lung and the same interpretation for the reflected electromagnetic energy, since the transmission and reflection is performed for different depths, therefore the transmission and reflection of energy will at least pass though the lowest depth portions of the lungs.
Applicant argues (on page 10) the same failure of Tupin to teach the use of the apparatus as directed to a “portion” of the lung within “a circuit configured to capture the reflections and process the characteristics of a complex series of time-varying reflections to extract mechanical activity and/or fluid levels in a portion of the lung”.
In response, the examiner has shown that Tupin is capturing reflected UWB waves which are time-varying reflections as train-waves wherein Tupin teaches the analysis is performed in the time domain and in the frequency domain with a Fourier analysis for the complex nature of the wave signal and with the average in time within the time domain for the complex series, with [0024] describing the range-gate with Fig.5 showing the scanning performed at different depth and time, with for one depth performance at different times t1 to tn and this process applied  for the determination of the respiratory rate which is the functional result of the mechanical activity of the lungs to inflate and deflate with time, without considering the alternative condition “fluid levels in a portion of the lung”. Therefore, Applicant’s argument is not persuasive.
Applicant argues (on page 10) that Saroka does not teach determining a change in spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy.
In response, the examiner reminds Applicant that regarding Applicant' s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the examiner did not rely upon Saroka to teach determining a change in spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy. Therefore, Applicant’s argument is not persuasive.
Applicant argues (on page 11) that Saroka does not teach wherein the sensing unit is configured to examine an interrogation volume in a portion of a lung smaller than the lung, and to resolve a change in reflected signals, and to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in the portion of the lung.
In response, as discussed above, the examiner found Saroka teaching wherein the sensing unit is configured to examine an interrogation volume in a portion of a lung smaller than the lung with the general use of the antenna presented in the previous Final Action (p.14 3rd ¶ (Fig.7 and Fig.8 and p.53 last ¶ to p.54 1st ¶)) with the beam directed to the interface of the heart (muscle) and the lung, which analysis is found in Saroka (p.30 3rd ¶ “Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue” and 4th ¶ “Changes in the phase and amplitude of reflections from the heart through the lung are indicative of dielectric related properties changes where the measurement itself is posture resilient. In particular, the phase of the systole-diastole differential measurement is indicative of a dielectric change in the lung. Changes in the concentration of fluids in the lung affect the phase velocity (EM radiation propagation 20 speed) and therefore may be used for evaluating the fluid content in the lung”) teaching the analysis being selectively limited to the contribution of the tissue volume in between the antenna and the interface heart/lung to the changes in signals received by the antenna, therefore teaching that the interrogation for the signal is directed to the limited lung volume between the heart surface and the antenna. Saroka teaches also the process being performed with one antenna placed on the side of the chest at different sides of the heart (Fig.1 and Fig.2 with apparatus antenna 100) which teaches the interrogated volume between the interface heart wall/lung  and the antenna is limited and smaller than the total lung, since only part of one side of the lung is in between the heart wall and the antenna. Therefore, the Applicant’s argument is found not persuasive.
Applicant argues (on page 11) that Saroka does not teach “an ultra-wide-band (UWB) medical radar transceiver configured to transmit UWB electromagnetic energy towards the portion of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of lung”.
In response, the examiner reminds Applicant that regarding Applicant' s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the examiner did not rely upon Saroka to teach an ultra-wide-band (UWB) medical radar transceiver configured to transmit UWB electromagnetic energy towards the portion of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of lung. However, as discussed above, the examiner found Tupin teaching an ultra-wide-band (UWB) medical radar transceiver configured to transmit UWB electromagnetic energy towards the portion of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of lung. Therefore, the Applicant’s argument is found not persuasive.
Applicant argues (on page 11) that Saroka does not teach a circuit configured to capture the reflections and process the characteristics of a complex series of time-varying reflections to extract mechanical activity and/or fluid levels in a portion of the lung.
In response, the examiner reminds Applicant that regarding Applicant' s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the examiner, as discussed above, relied upon Tupin for teaching a circuit configured to capture the reflections and process the characteristics of a complex series of time-varying reflections to extract mechanical activity and/or fluid levels in a portion of the lung. Therefore, the Applicant’s argument is found not persuasive.
In a conclusive argument, Applicant summarizes the claim 1 and his arguments as presented above to apply them to Tupin alone, Saroka alone and to the combination of Tupin and Saroka (on pages 11-12).
In response, the examiner is presenting the same responses as presented above with the corresponding teachings of Tupin alone and modified by Saroka as a combination. Therefore the Applicant’s arguments are found not persuasive regarding claim 1.

Applicant argues (on page 12) that the dependent claims 2-7, 9 and 50 are allowable due to their direct dependency on claim 1 since claim 1 is allowable in view of the presented arguments.
In response, absent ot the contrary, since the Applicant’s arguments regarding claim 1 are found not persuasive, the examiner maintains that the dependent claims 2-7, 9 and 50 are not allowable.

Applicant argues (on page 12-13) regarding independent claim 10 that Tupin, Saroka and their combination do not teach “determining a change in spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy; at least one sensing unit configured to resolve a change in reflected signals; wherein the sensing unit is configured to examine an interrogation volume of a portion of the lung smaller than a lung, and to resolve a change in reflected signals, and to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in a portion of the lung; an ultra-wide-band (UWB) medical radar transceiver configured to transmit UWB electromagnetic energy towards the portion of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of lung; and a circuit configured to capture the reflections and process the characteristics of a complex series of time-varying reflections to extract mechanical activity and/or fluid levels in a portion of the lung”.
In response, these limitations are the same as argued by the Applicant for claim 1. Therefore, the examiner is presenting the same response for each of the limitations as discussed above for claim 1. Therefore the Applicant’s arguments are found not persuasive regarding claim 10.

Applicant argues (on page 13) that the dependent claims 11-16, 18, 51, 54 and 55 are allowable due to their direct dependency on claim 10 since claim 1 is allowable in view of the presented arguments.
In response, absent ot the contrary, since the Applicant’s arguments regarding claim 1 are found not persuasive, the examiner maintains that the dependent claims 11-16, 18, 51, 54 and 55 are not allowable.

Applicant argues (on page 13-14) that the dependent claims 8,17, 48, 49, 52, 53, 56 are allowable due to their dependency on claim 1 and 10 since the additional references of record fail to cure the deficiencies of Tupin and Saroka and since claims 1 and 10 are allowable in view of the presented arguments.
In response, absent ot the contrary, since the Applicant’s arguments regarding claim 1 are found not persuasive, the examiner maintains that the dependent claims 8,17, 48, 49, 52, 53, 56 are not allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18, 51 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depends directly or indirectly from claim 10 are rejected due to their dependency from claim 10.
Claim 10 recites “the different portions” in line 2. Since the different portions have not been recited previously, there is insufficient antecedent basis for this limitation in the claim.
 Claim 10 recites “a sensing unit” in line 6 which “comprises” “a sensing unit” in line 13. It is unclear if this is the same sensing unit or a different sensing unit. Clarification is requested via amendments.
For the purpose of the examination, the second sensing unit will be interpreted as a first circuit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18, 50-51, 54, 55, 57-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008).
Regarding claim 1, Tupin teaches an apparatus for determining a change in [...the dielectric or...] spatial configuration of portions of a lung of a patient by interrogating the [ ...portions of the...] lung with electromagnetic energy (Title, abstract :depth of interest within the patient to interrogate motion reflection form the different depth/focus [0035] and [0037] with a device using UWB radar for sensing respiratory rates as implicit motion of the lungs as directed to portions of the lungs, as changes in spatial configuration of a lung, with [0037] UWB radar directed to one or more depths of interest for the lungs rates which suggests interrogating different portions or depths of the lung using multiple MIR [0040] at two different points on a patient's chest, since the device has an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to “derive an approximate value for the physiological process under investigation for each depth of study so that suitable models can be selected and optimized in the next step “ for the purpose of identifying normal and abnormal patterns of physiological process ([0061]-[0063]) as applied to lung tissue ([0037])), comprising: a transmit and receive antenna ([0021] and Fig.1 #4 antenna for transmitting #4a and receiving #4b RF/microwave signals) [...to be brought into contact against the patient ...]. 
Tupin additionally teaches also at least one sensing unit configured to resolve a change in reflected signals, wherein said sensing unit is configured to resolve a change in reflected signals (Fig.1 the whole set of circuits behind the antenna including  an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to “derive an approximate value for the physiological process under investigation for each depth of study so that suitable models can be selected and optimized in the next step and as in Figs.2-6, with changes in signals as in [0021] associated with changes within the body as for the respiratory rates as in [0037]) to determine a change [...in dielectric or...] spatial configuration of the [...portions of the...] lung of the patient by interrogating the [...portions of the...]  lung with electromagnetic energy (abstract :depth of interest within the patient to interrogate motion reflection form the different depth/focus [0035] and [0037] with a device using UWB radar for sensing respiratory rates as implicit motion of the lungs as directed to portions of the lungs, as changes in spatial configuration of a lung, with [0037] UWB radar directed to one or more depths of interest for the lungs rates which suggests interrogating different portions or depths of the lung using multiple MIR [0040] at two different points on a patient's chest, since the device has an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to “derive an approximate value for the physiological process under investigation for each depth of study so that suitable models can be selected and optimized in the next step “ for the purpose of identifying normal and abnormal patterns of physiological process ([0061]-[0063]) as applied to lung tissue ([0037])) , wherein the sensing unit is configured to examine an interrogation volume [..of a portion of a lung smaller than the lung...] ([0037] UWB radar directed to one or more depths of interest for the lungs rates which implicitly suggests interrogation volume smaller than a lung according to the interrogated depth with using multiple MIR [0040] at two different points on a patient's chest, with focusing depth of the UWB beam is directed to a specific region for accessing a particular physiological data ([0024] “the depth within the body that correspond to the area for which physiological data is to be extracted”) such as for lung or heart (abstract and [0037] lung and cardiac rates). Additionally, Tupin teaches the depth of the focused beam within the body and the choice of the data filter are dependent on the physiological process being measured (abstract [0065]) with the use of commonly known frequency spectral analysis and filtering analysis to extract physiological parameters such as pulmonary rates and/or cardiac rates, wherein the beam is directed to different depths within the body of the patient wherein the body of the patient has been interpreted as part of the whole body (Fig.1 whole patient body) since it known in the art that the electromagnetic beam is modulated by the movement of the internal organs as discussed above and the depth can be adjusted in order to optimize the measurement therefore to interact with the organ presenting the maximum time variation for optimal frequency spectral analysis and filtering (abstract); and to resolve a change in reflected signals (Fig.1 controller 1 for controlling an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to “derive an approximate value for the physiological process under investigation for each depth of study so that suitable models can be selected and optimized in the next step and as in Figs.2-6, with changes in signals as in [0021] associated with changes within the body as for the respiratory rates as in [0037]),, with changes in signals as in [0021] associated with changes within the body as for the respiratory rates as in [0037]) with Tupin teaching the device of Tupin capable to resolve the real time signals changes into measured physiological parameters as exemplified in Fig. 17 for cardiac variations, and to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in the portion of the lung (Fig.1 controller 1 for controlling an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to “derive an approximate value for the physiological process under investigation for each depth of study so that suitable models can be selected and optimized in the next step and as in Figs.2-6, with changes in signals as in [0021] associated with changes within the body as for the respiratory rates as in [0037], [0039]) with the respiratory rate being the functional result of the mechanical motion of the lung reading on changes of the volume of the lungs), wherein the at least one sensing unit comprises: an ultra-wide band (UWB) medical radar transceiver configured to transmit UWB electromagnetic energy towards the portion of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of lung (abstract “depths of interest within a patient” “dynamically adjusted to optimize the physiological signals desired” utilizing frequency spectrum analysis and modern filtering techniques” and [0037] device using UWB radar for sensing respiratory rates implicit motion of the lungs as directed to portions of the lungs utilizing an antenna, Fig.1 transceiver with transmitter 3 and receiver 6 and associated circuits behind the #4 antenna for transmitting #4a and receiving #4b electromagnetic energy, as a UWB medical transceiver, as in abstract, towards a portion of the lung, as in [0037]); and a circuit configured to capture the reflections (Fig.1 #1, 5-9 circuitry for controlling and processing received signals from the antenna #4) based on a round trip time of flight of the reflections from the UWB medical radar transceiver ([0023]-[0024] and Fig.1 #5 use of a time delay circuitry to analyze data as function of depth within the tissue/lung and comparative analysis with time delay to determine depth range); and a circuit configured to capture the reflections (Fig.1 receiver #6) and process the characteristics of a complex series of time-varying reflections (using a circuit (Fig. 1 including transmitter and receiver and ADC and processor) performing the capture of the receiving for a large number of samples at the same depth of the patient tissue and then changing the depth range ([0024] and Fig.5). Tupin teaches also that the receive signal is a train wave (Fig. 1 train 4b) wherein the reducer ([0044]-[0047]) attenuates the static reflections by subtracting the time domain data from an average, which broadly reads on averaging a series of time-varying reflections and processing received signals and [0037] for determining lung rates reading on respiratory rates) to extract mechanical activity and/or fluid levels in a portion of the lung ([0037] lung motion for determining the respiratory rates as mechanical activity of the lung, therefore teaching to extract mechanical activity in a portion of the lung since inflation and deflation of the lung affect the whole lung and therefore any large portion of the lung).
Tupin does not explicitly teach the alternative an apparatus for determining a change in the dielectric configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy,  the antenna to be brought into contact against the patient and to examine an interrogation volume of a portion of a lung smaller than the lung as in claim 1.
However, Saroka teaches within the same field of endeavor of monitoring body and organ using antenna and electromagnetic waves (Title and abstract) the use of directed electromagnetic waves interrogating a limited portion of a lung smaller than the lung (Fig.7 and Fig.8 and p.53 last ¶ to p.54 1st ¶)  for the purpose of determining the motion of the lung wall as part of the whole lung and the determination of the respiratory rate (p.56 3rd-4th ¶). Additionally, Saroka teaches the electromagnetic beam directed to the interface of the heart (muscle) and the lung, which analysis is found in Saroka (p.30 3rd ¶ “Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue” and 4th ¶ “Changes in the phase and amplitude of reflections from the heart through the lung are indicative of dielectric related properties changes where the measurement itself is posture resilient. In particular, the phase of the systole-diastole differential measurement is indicative of a dielectric change in the lung. Changes in the concentration of fluids in the lung affect the phase velocity (EM radiation propagation 20 speed) and therefore may be used for evaluating the fluid content in the lung”) teaching the analysis being selectively limited to the contribution of the tissue volume in between the antenna and the interface heart/lung to the changes in signals received by the antenna, therefore teaching that the interrogation for the signal is directed to the limited lung volume between the heart surface and the antenna reading on to examine an interrogation volume of a portion of a lung smaller than the lung. 
Additionally, Saroka teaches an apparatus for determining a change in the dielectric [...or spatial...] configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy (monitoring tissue of a user using electromagnetic waves/radiation with a wearable device, Title and abstract, and Background “microwave imaging” as applied to tissue such as the user lung p.30 2nd ¶ “the dielectric coefficient of a pulmonary tissue may be monitored by tracking a differential measurement calculated based on the reflection from the interface between the lung and the heart during the systolic and diastolic phases of the cardiac cycle” with application to the dielectric change in the lung p.30 4th ¶, ).  
Additionally, Saroka teaches the contact of the antenna (p.6 last ¶ wide band antenna with the wearable device in contact with the user’s body p.16 2nd ¶) as sensor for acquiring the electromagnetic signals reflected by the body of the patient (Fig.3 and p.28 2nd ¶ with EM transceivers for transmitting EM waves towards the thorax of the user and capturing reflections of thereof from an area of interest such as pulmonary tissues and p.30 2nd-3rd ¶ Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue.) therefore reading on the antenna being brought in contact against the patient, as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin such that the apparatus further comprises: an apparatus for determining a change in the dielectric configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy, and to examine an interrogation volume of a portion of a lung smaller than the lung  and with the antenna to be brought in contact against the patient, since one of ordinary skill in the art would recognize that using a device such a microwave applicator for transmitting and receiving reflected signals for analyzing the change in dielectric configuration of portions of an internal organ of a patient and interrogating a portion of the lung wall for assessing the respiratory rate were known in the art and since placing the radiation probe in contact with the skin/surface of the patient was also known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved apparatus for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶) and to provide a wearable device for monitoring specific suspected lung diseases, as suggested by Saroka (p.44 2nd-4th ¶).

Regarding claim 10, Tupin teaches an apparatus for determining changes in [...dielectric or...] spatial configuration of a portion of a patient's lungs by interrogating the different portions of the lungs with electromagnetic energy (Title, abstract :depth of interest within the patient to interrogate motion reflection form the different depth/focus [0035] and [0037] with a device using UWB radar for sensing respiratory rates as implicit motion of the lungs as directed to portions of the lungs, as changes in spatial configuration of a lung, with [0037] UWB radar directed to one or more depths of interest for the lungs rates which suggests interrogating different portions or depths of the lung using multiple MIR [0040] at two different points on a patient's chest, since the device has an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to “derive an approximate value for the physiological process under investigation for each depth of study so that suitable models can be selected and optimized in the next step “ for the purpose of identifying normal and abnormal patterns of physiological process ([0061]-[0063]) as applied to lung tissue ([0037])), 
the apparatus comprising: a transmit and receive antenna ([0021] and Fig.1 #4 antenna for transmitting #4a and receiving #4b RF/microwave signals) [...configured to be placed on the patient or located against the patient...]; and 
a sensing unit [...configured to resolve changes of dielectric of a portion of a lung based on respiratory movement...], wherein each of the sensing units is configured to examine an interrogation volume [...of the portion of the lung smaller than the lung...] ([0037] UWB radar directed to one or more depths of interest for the lungs rates which implicitly suggests interrogation volume smaller than a lung according to the interrogated depth with using multiple MIR [0040] at two different points on a patient's chest, with focusing depth of the UWB beam is directed to a specific region for accessing a particular physiological data ([0024] “the depth within the body that correspond to the area for which physiological data is to be extracted”) such as for lung or heart (abstract and [0037] lung and cardiac rates). Additionally, Tupin teaches the depth of the focused beam within the body and the choice of the data filter are dependent on the physiological process being measured (abstract [0065]) with the use of commonly known frequency spectral analysis and filtering analysis to extract physiological parameters such as pulmonary rates and/or cardiac rates, wherein the beam is directed to different depths within the body of the patient wherein the body of the patient has been interpreted as part of the whole body (Fig.1 whole patient body) since it known in the art that the electromagnetic beam is modulated by the movement of the internal organs as discussed above and the depth can be adjusted in order to optimize the measurement therefore to interact with the organ presenting the maximum time variation for optimal frequency spectral analysis and filtering (abstract) and
comprises: an ultra- wide-band (UWB) medical radar transceiver coupled to one or more of the antennas and configured to transmit UWB electromagnetic energy towards one of the portions of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of the lung (abstract “depths of interest within a patient” “dynamically adjusted to optimize the physiological signals desired” utilizing frequency spectrum analysis and modern filtering techniques” and [0037] device using UWB radar for sensing respiratory rates implicit motion of the lungs as directed to portions of the lungs utilizing an antenna, Fig.1 transceiver with transmitter 3 and receiver 6 and associated circuits behind the #4 antenna for transmitting #4a and receiving #4b electromagnetic energy, as a UWB medical transceiver, as in abstract, towards a portion of the lung, as in [0037]), and 
a first circuit that transmits information [...about the portion of the lung...] determined from the sensing unit based on the round trip time of flight of the reflections (Fig.1 #1, 5-9 circuitry for controlling and processing received signals from the antenna #4, and transmitting information from the lung to the user interface, and [0023]-[0024] and Fig.1 #5 use of a time delay circuitry to analyze data as function of depth within the tissue/lung and comparative analysis with time delay to determine depth range), 
a circuit configured to capture said reflections (Fig.1 receiver #6) and process the characteristics of a complex series of time-varying reflections (using a circuit (Fig. 1 including transmitter and receiver and ADC and processor) performing the capture of the receiving for a large number of samples at the same depth of the patient tissue and then changing the depth range ([0024] and Fig.5). Tupin teaches also that the receive signal is a train wave (Fig. 1 train 4b) wherein the reducer ([0044]-[0047]) attenuates the static reflections by subtracting the time domain data from an average, which broadly reads on averaging a series of time-varying reflections and processing received signals and [0037] for determining lung rates reading on respiratory rates) to extract mechanical activity and/or fluid levels in a portion of the lung ([0037] lung motion for determining the respiratory rates as mechanical activity of the lung, therefore teaching to extract mechanical activity in a portion of the lung since inflation and deflation of the lung affect the whole lung and therefore any large portion of the lung).
Tupin does not explicitly teach the alternative an apparatus for determining changes in dielectric configuration of a portion of a patient's lungs by interrogating the different portions of the lungs with electromagnetic energy,  the antenna configured to be placed on the patient or located against the patient, a sensing unit configured to resolve changes of dielectric of a portion of a patient's lung based on respiratory movement and to examine an interrogation volume of a portion of a lung smaller than the lung as in claim 10.
However, Saroka teaches within the same field of endeavor of monitoring body and organ using antenna and electromagnetic waves (Title and abstract) the use of directed electromagnetic waves interrogating a limited portion of a lung smaller than the lung (Fig.7 and Fig.8 and p.53 last ¶ to p.54 1st ¶)  for the purpose of determining the motion of the lung wall as part of the whole lung and the determination of the respiratory rate (p.56 3rd-4th ¶). Additionally, Saroka teaches the electromagnetic beam directed to the interface of the heart (muscle) and the lung, which analysis is found in Saroka (p.30 3rd ¶ “Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue” and 4th ¶ “Changes in the phase and amplitude of reflections from the heart through the lung are indicative of dielectric related properties changes where the measurement itself is posture resilient. In particular, the phase of the systole-diastole differential measurement is indicative of a dielectric change in the lung. Changes in the concentration of fluids in the lung affect the phase velocity (EM radiation propagation 20 speed) and therefore may be used for evaluating the fluid content in the lung”) teaching the analysis being selectively limited to the contribution of the tissue volume in between the antenna and the interface heart/lung to the changes in signals received by the antenna, therefore teaching that the interrogation for the signal is directed to the limited lung volume between the heart surface and the antenna reading on to examine an interrogation volume of a portion of a lung smaller than the lung. 
Additionally, Saroka teaches an apparatus for determining changes in dielectric configuration of a portion of a patient's lungs by interrogating the different portions of the lungs with electromagnetic energy (monitoring tissue of a user using electromagnetic waves/radiation with a wearable device, Title and abstract, and Background “microwave imaging” as applied to tissue such as the user lung p.30 2nd ¶ “the dielectric coefficient of a pulmonary tissue may be monitored by tracking a differential measurement calculated based on the reflection from the interface between the lung and the heart during the systolic and diastolic phases of the cardiac cycle” with application to the dielectric change in the lung p.30 4th ¶, ).  
Additionally, Saroka teaches the contact of the antenna (p.6 last ¶ wide band antenna with the wearable device in contact with the user’s body p.16 2nd ¶) as sensor for acquiring the electromagnetic signals reflected by the body of the patient (Fig.3 and p.28 2nd ¶ with EM transceivers for transmitting EM waves towards the thorax of the user and capturing reflections of thereof from an area of interest such as pulmonary tissues and p.30 2nd-3rd ¶ Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue.) therefore reading on the antenna configured to be placed on the patient or located against the patient, as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin such that the apparatus further comprises: an apparatus for determining changes in dielectric configuration of a portion of a patient's lungs by interrogating the different portions of the lungs with electromagnetic energy, and to examine an interrogation volume of a portion of a lung smaller than the lung  and with the antenna configured to be placed on the patient or located against the patient, since one of ordinary skill in the art would recognize that using a device such a microwave applicator for transmitting and receiving reflected signals for analyzing the change in dielectric configuration of portions of an internal organ of a patient and interrogating a portion of the lung wall for assessing the respiratory rate were known in the art and since placing the radiation probe in contact with the skin/surface of the patient was also known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved apparatus for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶) and to provide a wearable device for monitoring specific suspected lung diseases, as suggested by Saroka (p.44 2nd-4th ¶).
Additionally, as previously discussed for claim 1, Saroka teaches the use of the radiation antenna placed in contact with the patient for examining the tissue according to its dielectric properties (p.56 3rd-4th ¶) with Tupin teaching the respiratory motion responses as discussed in claim 1 for the sensing unit changes in the respiratory rates, and with Saroka teaching the measurements as indicative of a dielectric change in the lung such as for evaluating the fluid content within the lung (p.30 3rd ¶ “Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue” and 4th ¶ “Changes in the phase and amplitude of reflections from the heart through the lung are indicative of dielectric related properties changes where the measurement itself is posture resilient. In particular, the phase of the systole-diastole differential measurement is indicative of a dielectric change in the lung”) teaching the analysis being selectively limited to the contribution of the tissue volume in between the antenna and the interface heart/lung to the changes in signals received by the antenna, teaching that the interrogation for the signal is directed to the limited lung volume between the heart surface and the antenna therefore teaching “a sensing unit configured to resolve changes of dielectric of a portion of a patient's lung based on respiratory movement”. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: a sensing unit configured to resolve changes of dielectric of a portion of a patient's lung based on respiratory movement, since one of ordinary skill in the art would recognize that analyzing the dielectric changes within a tissue using radiation probe was known in the art, as taught by Saroka and since analyzing lung tissue based on the motion of the lung tissue is also known in the art as taught by Tupin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide a wearable device for monitoring specific suspected lung diseases, as suggested by Saroka (p.44 2nd-4th ¶).
 
Regarding the dependent claims 2-7, 9 and 11-16, 18, 50, 51, 54, 55, 57-60 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Tupin and Saroka.
Regarding claims 2 and 11, Tupin teaches the sensing unit is configured for monitoring each portion of the lung simultaneously ([0040] analyzing simultaneously data using a sweeping along the depth axis for the different regions of the lung) and Saroka teaches the same simultaneous acquisition (p.54 last ¶ “Focusing the reception and/or transmission to different areas may isolate the two or more reflections from each other and enable efficient extraction of the physiological phenomenon” with “two or more reflections from different areas are simultaneously, or substantially simultaneously”).
Regarding claims 3 and 12, Tupin teaches the transmitting and receive antenna is configured for applying the electromagnetic energy to a target area (abstract and Fig.1 antenna 4 and for targeting and controlling depths of interest within the patient).
Regarding claims 4 and 13, as discussed for claim 10, Saroka teaches the analysis of the tissue according to the dielectric properties of the tissue therefore as combined with Tupin teachings, the combination of Tupin and Saroka at least suggests the sensing unit is configured to determine changes in the measured dielectric properties of the different portions of the lung from the reflected signals.
Regarding claims 5 and 14, Tupin teaches the processing unit is further configured for characterizing the different portions of the lung separately ([0040] and abstract with the option of using different MIR micropower impulse radars for different portions at different depths of interest therefore for different portions of the lung simultaneously or separately along the time series analysis).
Regarding claims 6 and 15, Tupin teaches the sensing unit is configured to be located external to a body of the patient (Fig.1 #1 and #5-9 outside the patient). 
Regarding claims 7 and 16, as discussed for claims 1 and 10, with Saroka teaching the antenna in contact with the subject, Saroka teaches then the sensing unit with the antenna is configured to contact skin or clothing of the patient (p.6 last ¶ wide band antenna with the wearable device in contact with the user’s body p.16 2nd ¶).
Regarding claims 9 and 18, Tupin and Saroka teach comprising a circuit configured to estimate radio frequency path length using radio frequency time of flight (Tupin  a circuit as in Fig.1 PRF generator using radiofrequency [0020] 2MHz and [0023] teaching the use of delay time or time of flight for the receiving signals originated from specific depths reading on the path length using radio frequency time of flight) with Tupin not teaching and estimate of bulk dielectric. However, Saroka is teaching, as discussed above in claim 1 and claim 10,  analyzing the tissue according to the dielectric of the tissue, reading on the estimate of the bulk dielectric such as for the lung tissue as discussed above, therefore teaching and estimate of bulk dielectric. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: a circuit configured to estimate bulk dielectric, since one of ordinary skill in the art would recognize that using a device such a microwave applicator for transmitting and receiving reflected signals  for analyzing the change in dielectric configuration of portions of an internal organ of a patient was known in the art was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved apparatus for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).

Regarding claims 50-51, Tupin does not specifically teach the sensing unit is configured to determine changes in dielectric compositions of the different portions of the lung from the reflected signals, However, as discussed above for claim 1 and 10, Saroka teaches the reflected signals carrying the dielectric variations for the portion of the organs in movement (p.30 2nd-4th ¶) therefore due to the movement or change in position of the tissues, lung and heart, the device determines a change in the dielectric path with a change in the attenuation of the reflected wave by the movement of the organ being heart or lung or both, reading on the sensing unit is configured to determine changes in dielectric compositions of the different portions of the lung from the reflected signals as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: the sensing unit configured to determine changes in dielectric compositions of the different portions of the lung from the reflected signals, since one of ordinary skill in the art would recognize that using a device such a microwave applicator for transmitting and receiving reflected signals  for sensing and analyzing the change in dielectric configuration of portions of an internal organ of a patient was known in the art and placing the radiation probe in contact with the skin/surface of the patient was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved apparatus for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).

Regarding claim 54, Tupin does not specifically teach the portion of the lung smaller than the lung comprises a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe or a left lower lobe as in claim 54. However, Saroka teaches the placement of the antenna on the lower portion of the left lobe (Fig.1 antenna device 100 lower left side of the lung and Fig.2 antenna device 100 on both right and left lower side of the lung) to direct the electromagnetic beam to the heart region including the intersection of the heart and lung (p.30 2nd ¶ and Fig.3 and p.28 2nd ¶ with EM transceivers for transmitting EM waves towards the thorax of the user and capturing reflections of thereof from an area of interest such as pulmonary tissues as interrogation region) therefore, teaching the portions of the lung comprise a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe or a left lower lobe as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: the portion of the lung smaller than the lung comprises a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe or a left lower lobe, since one of ordinary skill in the art would recognize that directing the MIR/UWB electromagnetic beam towards the thorax to the heart and lung/heart interface region to analyze cardiopulmonary data was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved apparatus for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).
Regarding claim 55, Tupin does not specifically teach to capture changes in a plurality of portions of the lung, further wherein the changes in each of the plurality of portions of the lung are compared. 
However, Saroka teaches within the same field of endeavor to capture changes in a plurality of portions of the lung,.(p.6 “the at least one transducer being configured for intercepting the at least one reflection from a plurality of sub-areas of the internal tissue for improving the resolution of the at least one reflection” and “a plurality of wearable devices” with device 100 in Fig.1, and p.43 last ¶ “the wearable monitoring apparatus is designed to beam different areas of interest of the thorax from different angles. Optionally, the wearable monitoring apparatus includes a number of different antenna elements which are spaced from one another”)  further wherein the changes in each of the plurality of portions of the lung are compared (p.54 3rd ¶ “The improved isolation increases sensitivity to weaker reflections from inner tissues and/or organs, by reducing the reflections received from layers which are in proximity to the transmitting antenna elements. Reception of strong reflections from the first layers in proximity to the transmitting antenna elements, such as skin and fat, are reduced or eliminated in separated receiving antenna elements, therefore achieving improved sensitivity to weaker signals from deeper layers” and p.55 1st  “By separately tracking reflections from different sub areas of the monitored tissue and/or organ, noises and disturbances may be separated, for example by detecting similar irregularities in reflections from different tissues” which necessities a minimum of comparison for performing a selection reading for comparing signals from different sub-areas for monitoring spatial signals  when target organ is moving).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: at least one sensing unit configured to capture changes in a plurality of portions of the lung, further wherein the changes in each of the plurality of portions of the lung are compared, since one of ordinary skill in the art would recognize that acquiring signals for different regions  was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved apparatus for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).

Regarding claim 57, Saroka teaches the use of two sensors placed on the upper torso and on the lower torso to enable collection of data from a plurality of locations (p.44 2nd-4th ¶ “The positioning of the number of different antenna elements may be adjusted for specific suspected pathologies. For example, for monitoring co-morbidities of heart failure and chronic obstructive pulmonary disease (COPD), designated antenna may be located in front of the right upper pulmonary segment and the lower left pulmonary segment. Such antenna elements allow the detection of differences of congestion levels 20 between different segments”) for monitoring specific suspected pathologies such as COPD therefore wherein the data is aggregated to generate an assessment of respiratory performance and to determine a location of any problematic areas or anatomical elements. COPD is known acronym for Chronic obstructive pulmonary disease with accumulation of fluid within the extremity of the bronchial branches wherein the accumulation of fluid results in obstruction of the bronchus and limitation of the inflation of the lungs. Saroka teaches therefore a comparative analysis of the level of congestion or breathing between different segments or lobes of the lungs with placement of two sensors on different segment/lobes of the lungs. Therefore Saroka teaches comparing a first excursion in a first portion of the lungs with a second excursion in a second portion of the lungs as in claim 57.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: comparing a first excursion in a first portion of the lungs with a second excursion in a second portion of the lungs, since one of ordinary skill in the art would recognize that comparing the signal of the sensors placed at different places corresponding to different segment/lobe of the lungs to monitor the differences of congestion level as related to the inflation of the different segment of the lung was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide monitoring the evolution of the lungs of patient suffering from COPD,  as suggested by Saroka (p.44 2nd-4th ¶).

 Regarding claim 58 and 59, Tupin does not specifically teach the portion of the lung smaller than the lung is internal to the lung. However, as discussed for claim 1 and claim 10, Saroka teaches the portion of the lung as being the lung tissue located between the interface heart/lung and the antenna since the apparatus is analyzing the reflected wave passing through this region (Fig.7 and Fig.8 and p.53 last ¶ to p.54 1st ¶)  for the purpose of determining the motion of the lung wall as part of the whole lung and the determination of the respiratory rate (p.56 3rd-4th ¶). Additionally, Saroka teaches the electromagnetic beam directed to the interface of the heart (muscle) and the lung, which analysis is found in Saroka (p.30 3rd ¶ “Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue” and 4th ¶ “Changes in the phase and amplitude of reflections from the heart through the lung are indicative of dielectric related properties changes where the measurement itself is posture resilient. In particular, the phase of the systole-diastole differential measurement is indicative of a dielectric change in the lung. Changes in the concentration of fluids in the lung affect the phase velocity (EM radiation propagation 20 speed) and therefore may be used for evaluating the fluid content in the lung”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: the portion of the lung smaller than the lung is internal to the lung, since one of ordinary skill in the art would recognize that analyzing only reflected signals from the heart/lung interface passing through the lung tissue towards the antenna was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved apparatus for monitoring the function of the lung using a smaller sensor targeting a smaller lung region, and  as suggested by Saroka (Fig. 1 and Fig. 2).

Regarding claim 60, similarly to claim 57,  Saroka teaches the use of two sensors placed on the upper torso and on the lower torso to enable collection of data from a plurality of locations (p.44 2nd-4th ¶ “The positioning of the number of different antenna elements may be adjusted for specific suspected pathologies. For example, for monitoring co-morbidities of heart failure and chronic obstructive pulmonary disease (COPD), designated antenna may be located in front of the right upper pulmonary segment and the lower left pulmonary segment. Such antenna elements allow the detection of differences of congestion levels 20 between different segments”) for monitoring specific suspected pathologies such as COPD therefore wherein the data is aggregated to generate an assessment of respiratory performance and to determine a location of any problematic areas or anatomical elements. COPD is known acronym for Chronic obstructive pulmonary disease with accumulation of fluid within the extremity of the bronchial branches wherein the accumulation of fluid results in obstruction of the bronchus and limitation of the inflation of the lungs. Saroka teaches therefore a comparative analysis of the level of congestion or breathing between different segments or lobes of the lungs with placement of two sensors on different segment/lobes of the lungs. Since Saroka teaches the monitoring of the different segments/lobes, one of ordinary skill in the art would understand that depending on the advancement of the COPD state of the patient, some lobes would be in their normal state while other would be already suffering from the advance COPD/obstruction with congestion. Therefore Saroka teaches measuring a first excursion in a first portion of the lungs; comparing the measurement of the first excursion with an expected value; when the measurement of the first excursion is below the expected value, juxtaposing the measurement of the first excursion against a measurement of a normal excursion in a second portion of the lungs to determine a physical obstruction or congestion in the first portion of the lungs as claimed in claim 60. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: measuring a first excursion in a first portion of the lungs; comparing the measurement of the first excursion with an expected value; when the measurement of the first excursion is below the expected value, juxtaposing the measurement of the first excursion against a measurement of a normal excursion in a second portion of the lungs to determine a physical obstruction or congestion in the first portion of the lungs, since one of ordinary skill in the art would recognize that comparing the signal of the sensors placed at different places corresponding to different segment/lobe of the lungs to monitor the differences of congestion level as related to the inflation of the different segment of the lung was known in the art, as taught by Saroka and since at the early stage of the COPD status of the patient some of the segments/lobes would have been still in their normal stage without congestion. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide early detection of COPD in patient suffering for breathing distress, discomfort  and initiate monitoring the evolution of the lungs of patient suffering from COPD, as suggested by Saroka (p.44 2nd-4th ¶).

Claims 8 and 17  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claims 1 and 10, and further in view of  Hashimshony et al. (USPN 20070179397 A1; Pub.Date 08/02/2007; Fil.Date 02/12/2007).
Tupin and Saroka teach an apparatus as set forth above.
Tupin and Saroka teach as previously discussed for claim 10 the analysis of the targeted tissue according to the dielectric properties of the tissue.
Tupin and Saroka do not teach specifically to separate local dielectric properties versus bulk dielectric properties based on round trip time of flight measurements as in claims 8 and 17.
Regarding claims 8 and 17, Hashimshony teaches the analysis of the targeted tissue according to the dielectric properties of the tissue (title and abstract) for the detection of lung cancer therefore of a local tissue presenting an abnormal dielectric property ([0007], [0023] defining the abnormal tissue from the normal surrounding tissue by dielectric characterization [0046]) therefore with Hashimshony teaching or at least suggesting a differential analysis between the dielectric property of the surrounding normal tissue and the local abnormal tissue ([0048] comparison of local dielectric properties with stored normal dielectric property of normal tissue or bulk tissue), reading on to separate local dielectric properties versus bulk dielectric properties based on round trip time of flight measurements as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: to separate local dielectric properties versus bulk dielectric properties based on round trip time of flight measurements, since one of ordinary skill in the art would recognize that differentiating the dielectric properties between normal and abnormal tissues was known in the art, as taught by Hashimshony. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Hashimshony both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to improve the diagnosis and localization of abnormal tissue such as lung cancer, as suggested by Hashimshony ([0008]).

Claims 48 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claim 1, and further in view of  Chang et al. (USPN 20070057843 A1; Pub.Date 03/15/2007; Fil.Date 09/13/2005).
Tupin and Saroka teach an apparatus as set forth above.
Tupin and Saroka do not specifically teach a targeting element configured to direct a primary signal from the transmit and receive antenna to a focal point with a respiratory chamber as in claim 48.
However, Chang teaches within the similar field of endeavor with a transmission antenna and a receive antenna (Title and abstract) a system and method for controlling the antenna pattern using a beam steering module to direct the transmit signal and to capture the beams from a specific region (Fig. 3 and [0022] antenna 104 and 108 with beamforming module 114) reading on a targeting element configured to direct a primary signal from the transmit and receive antenna to a focal point with a respiratory chamber since as discussed for claim 1 Tupin and Saroka teach already to target walls of specific organs such as heart and lung.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: a targeting element configured to direct a primary signal from the transmit and receive antenna to a focal point with a respiratory chamber, since one of ordinary skill in the art would recognize that using a beamforming module to direct the transmit or receive beam to and from a specific region was known in the art, as taught by Chang and since targeting walls of specific organs such as heart and lung for monitoring was also known in the art as taught by Tupin and Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Chang both teach using electromagnetic radiation and directing beam to specific directions. The motivation would have been to provide a control on the beamforming of the electromagnetic signal being transmitted and being received, as suggested by Chang ([0020]).
Regarding the dependent claim 49, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Tupin, Saroka and Chang.
Additionally, Chang teaches the steering module is complemented with a location module for controlling the steering module (Fig 3 Beam steering Module 114 and Location Module/Sensor) which reads on the targeting element automatically and continually adjusts the direction of the primary signal using mechanical or electrical means to maintain a consistent view of the respiratory chamber since targeting walls of specific organs such as heart and lung for monitoring was taught by Tupin and Saroka as previously discussed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka and Chang such that the apparatus further comprises: the targeting element automatically and continually adjusts the direction of the primary signal using mechanical or electrical means to maintain a consistent view of the respiratory chamber, since one of ordinary skill in the art would recognize that using a beamforming module to direct the transmit or receive beam to and from a specific region with a controlling module for identifying a target region was known in the art, as taught by Chang and since targeting walls of specific organs such as heart and lung for monitoring was also known in the art as taught by Tupin and Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Chang both teach using electromagnetic radiation and directing beam to specific directions. The motivation would have been to provide a control on the beamforming of the electromagnetic signal being transmitted and being received, as suggested by Chang ([0020]).

Claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claims 1, and further in view of Stauffer (USPN 6330479 B1; Pat.Date 12/11/2001; Fil.Date 12/06/1999).
Tupin and Saroka teach an apparatus as set forth above.
Saroka teaches the use of two sensors placed on the upper torso and on the lower torso to enable collection of data from a plurality of locations (p.44 2nd-4th ¶) for monitoring specific suspected pathologies such as COPD  therefore wherein the data is aggregated to generate an assessment of respiratory performance and to determine a location of any problematic areas or anatomical elements.
Tupin and Saroka do not specifically teach a plurality of sensors positioned on the upper torso of a user as in claim 52.
However, Stauffer teaches the uses of a plurality of microwave applicators for the purpose of diagnostics and monitoring tissues (Title and abstract and Fig.3) wherein some of the antennas of the microwave applicators are placed on the upper torso of the patient (Fig.3 and Fig.8).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: a plurality of sensors positioned on the upper torso of a user, since one of ordinary skill in the art would recognize that placing a plurality of microwave applicators all over the chest of the patient/user was known in the art, as taught by Stauffer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Stauffer both teach using electromagnetic radiation and directing beam to specific directions. The motivation would have been to provide a device for monitoring specific disease such as cancer/tumor via dielectric monitoring, as suggested by Stauffer (col.7 5th ¶).

Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claim 1, and further in view of Tupin (WO2008/148040 A1; Pub.Date 12/04/2008; Fil.Date 05/23/2008) and Caorsi et al. (2000 IEEE Trans. Microwave Theory and Techniques 48:1815-1830; Pub.Date 2000).
Tupin and Saroka teach an apparatus as set forth above.
Tupin and Saroka do not specifically teach a circuit configures to generating a three-dimensional model of the lungs and a surrounding thoracic and abdominal region that represents a human anatomical structure with associated electrical properties for various tissue types, generating a simulation of respiratory chamber functionality including starting from a respiratory chamber volume corresponding to maximum inflation, simulating a model using a single cycle Gaussian pulse with zero mean as an excitation source and repeating simulations including decreasing the respiratory chamber volume in incremental steps until a minimum respiratory chamber volume is reached, and -5-analyzing resultant data and determining algorithmic adjustments to accurately detect changes in respiratory chamber volume including comparing the received reflections across a range of respiratory chamber volumes to quantify differences and correlations with ranges of the UWB transceiver as in claim 53.
However, Tupin’2008 teaches within the same field of endeavor using UWBMR for imaging (Title and abstract) the development of a process for UWBMR with a Finite Difference Time Domain (FDTD) analysis with 1- the generation and use of 3D anatomical model of the regional tissue of interest and surrounding tissues (p.20 1st ¶ and p.22 4th ¶) reading on a circuit configured for generating a three-dimensional model of the lungs and a surrounding thoracic (model for tissue within the chest); additionally, Tupin’2008 teaches also a method with step 1: generation of the model representing an anatomical structure with associated electrical properties for various tissue types (p.22 bottom page step 1) then generating a simulation of respiratory chamber functionality including starting from a [...respiratory...] chamber volume corresponding to maximum inflation (p.23 step 2-4 with generating a process chamber functionality of the considered organ of the patient including starting from a chamber volume corresponding to normal diastole) then simulating a model using a single cycle Gaussian pulse with zero mean as an excitation source (p.23 step 4 stimulating the 5 system model using a single cycle Gaussian pulse with zero mean as the excitation source)  with repeating simulations including decreasing the respiratory chamber volume in incremental steps until a minimum respiratory chamber volume is reached (p.23 step 4 with then repeating the simulations, decreasing the chamber volume in incremental steps until normal systole chamber volume is reached) and -5-analyzing resultant data and determining algorithmic adjustments to accurately detect changes in respiratory chamber volume including comparing the received reflections across a range of respiratory chamber volumes to quantify differences and correlations with ranges of the UWB transceiver (p.23 step 5 Creation of a novel software and hardware signal processing system to analyze the resultant data and determine algorithmic adjustments to accurately detect 10 changes in stroke volume, including, comparing received reflections across a range of chamber volumes to quantify differences observed, and, correlation with ranges of the UWBMR receiver). However, Tupin’2008 teaches this method steps as applied to the heart chamber and not to the lung chamber and not including the region of the abdominal within the 3D anatomical model. However, Tupin and Saroka as discussed above, and particularly Saroka teaches a circuit configured for generating a three-dimensional model of the lungs and a surrounding thoracic (p.20 last ¶ to p.21 1st ¶ 3D model with p,22 with p.30 1st ¶ with an anatomical model being reconstructed  p.36 1st ¶ accessing a tissue model such a chest model  or other body part model reading on lungs and surrounding thoracic [...and abdominal region...] that represents a human anatomical structure with associated electrical properties for various tissue types; additionally, Tupin teaches the same analysis for either analyzing data as directed to the physiological data for the heart rate than for the lung rate. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises: the simulation directed to the lung structure and volume such as generating a three-dimensional model of the lungs and a surrounding thoracic [...and abdominal region...] that represents a human anatomical structure with associated electrical properties for various tissue types, generating a simulation of respiratory chamber functionality including starting from a respiratory chamber volume corresponding to maximum inflation, simulating a model using a single cycle Gaussian pulse with zero mean as an excitation source and repeating simulations including decreasing the respiratory chamber volume in incremental steps until a minimum respiratory chamber volume is reached, and -5-analyzing resultant data and determining algorithmic adjustments to accurately detect changes in respiratory chamber volume including comparing the received reflections across a range of respiratory chamber volumes to quantify differences and correlations with ranges of the UWB transceiver, since one of ordinary skill in the art would recognize that using the method for the analysis and simulation via 3D anatomical model for the heart rate was known in the art in the art as taught by Tupin’2008 and could have been applied to the lung volumes and the respiratory rate as taught by Saroka and by Tupin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka and Tupin’2008 teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide a wearable device for monitoring specific suspected lung diseases, as suggested by Saroka (p.44 2nd-4th ¶).
Tupin, Saroka and Tupin’2008 as discussed above, teach the model and simulation of the tissue of the lungs and surrounding the thoracic volume; they do not specifically teach or suggest the model/simulation of the neighboring abdominal portion as in claim 53.
However, Caorsi teaches within the same field of endeavor of microwave imaging of internal organs of the user (Title and abstract) that investigating numerically the abdomen of the user using an anatomical model was known in the art as taught by Caorsi (p.1815 col.2 5th-6th ¶ and Fig. 1) with the necessity of using an accurate model (p.1816 col.1 1st ¶) in order to assess the boundary restrictions for the device.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka Tupin’2008 such that the apparatus further comprises: the simulation directed to an abdominal region, since one of ordinary skill in the art would recognize that using the method for the analysis and simulation via 3D anatomical model to other internal organs such as abdominal tissues and organs was known in the art in the art as taught by Caorsi as to complete the user anatomical model from the lungs and some portions of the neighbor tissue. One of ordinary skills in the art would have expected that this modification could have been made with predictable results since like Tupin and Saroka and Tupin’2008, Caorsi teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide a consolidated method for analyzing the physiological properties for improving the diagnosis and treatment, as suggested by Caorsi (p.1829 co.1). 

Claim 56 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claim 1, and further in view of  Thompson et al. (USPN 20030083714 A1; Pub.Date 05/01/2003; Fil.Date 10/31/2001) and McEwan (USPN 5986600; Pub.Date 11/16/1999; Fil.Date 05/05/1998).
Tupin and Saroka teach an apparatus as set forth above.
Tupin and Saroka do not teach specifically calculating a tidal volume based on the change in respiratory volume, wherein the tidal volume is calculated by taking the difference between a maximum respiratory chamber volume and a minimum respiratory chamber volume during each respiratory cycle as in claim 56.
However, Thompson teaches within the same field of endeavor of sensing physiological signals such as respiratory signals (Title, abstract and [0055] “The monitor detects the movement of one or more internal body parts, such as the heart, lungs, arteries...” with “a pulmonary output indicative of the physical movement of the lung”) the use of pulse-echo radar technique to access the tidal volume of the subject ([0056] “The composite signal 402 is low pass filtered to remove the cardiac signal component with the respiration signal 404 remaining. Respiration signal 404 consists of respiration rate (frequency of breathing) and tidal volume (amplitude).”) wherein Thompson teaches that the sensor is similar to the device described by McEwan ([0055] “Sensor 240 is as substantially described in U.S. Pat. Nos. 5,573,012, 5,966,090 and 5,986,600 by McEwan, incorporated by reference in their entireties”) as referred as evidential reference describing a Doppler radar device (McEwan Fig.1) with the definition of the tidal volume for the lungs as being the volume of air moved in and out of the lungs during normal breathing, the teachings of Thompson and McEwan read on calculating a tidal volume based on the change in respiratory volume, wherein the tidal volume is calculated by taking the difference between a maximum respiratory chamber volume and a minimum respiratory chamber volume during each respiratory cycle as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Tupin as modified by Saroka such that the apparatus further comprises:  calculating a tidal volume based on the change in respiratory volume, wherein the tidal volume is calculated by taking the difference between a maximum respiratory chamber volume and a minimum respiratory chamber volume during each respiratory cycle, since one of ordinary skill in the art would recognize that using a Doppler radar sensor for calculating the tidal volume of a subject was known in the art in the art as taught by Thompson using the sensing device of McEwan and since the tidal volume is known in the art to be define as the volume in and out of the lungs during normal breathing, therefore obtained as the difference between the maximum volume of the lung and the minimum volume of the lung during normal breathing. One of ordinary skills in the art would have expected that this modification could have been made with predictable results since like Tupin and Thompson both use electromagnetic wave based antenna to access respiratory characteristics of the subject. The motivation would have been to provide a consolidated method for at least monitoring patients with respiratory diseases, as suggested by Thompson ([0056] “this signal may be used to monitor and/or optimize emphysema, edema or CHF patients”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793